Case 18-12012-LSS   Doc 289-1   Filed 11/02/18   Page 1 of 29




                    EXHIBIT A
                 Case 18-12012-LSS            Doc 289-1        Filed 11/02/18       Page 2 of 29




             DISTRIBUTION RIGHTS ACQUISITION AND FINANCING AGREEMENT
                                   ALL I SEE IS YOU

 This agreement ("Agreement") is made and entered into as of October 18, 2016 by and between All I See
 Partners 2015 LP. ("Producer") and Open Road Films, LLC ("Distributor") with respect to the completed
 theatrical motion picture currently titled "All 1 See Is You" ("Picture") directed by Marc Forster starring
 Blake Lively and Jason Clarke.

  I.     Conditions Precedent: The effectiveness of this Agreement is conditioned upon the satisfaction of
 the following conditions precedent: (a) this Agreement being fully executed by the parties hereto; (b)
 Distributor's receipt and approval of the chain-of-title to the Picture; and (c) Producer's timely approval
 of the P&A Budget (defined below) and provision of the Producer P&A Funds (defined below) in
 accordance with Paragraph 4 below.

 2.       Territory: The "Territory" shall mean the United States of America, its territories, possessions,
 and commonwealths (including, without limitation, Puerto Rico, the U.S. Virgin Islands, the Midway
 Islands, the Marshall Islands, Wake, Saipan, Guam and American Samoa), all military and diplomatic
 installations of the United States, wherever situated, common carriers, (e.g. airlines, ships at sea, etc.) that
 fly the flag of the United. States, and industrial installations (e.g. drilling platforms, construction sites,
 company theatres, etc.) of the United States, wherever situated, and non-exclusively in the Bahamas
 Islands, and Bermuda.

 3.      Rights Granted to Distributor by Producer: Except for the "Reserved Rights" (defined below),
 Producer hereby grants to Distributor, throughout the Territory and during the Term (defined below), on
 an exclusive basis, in all languages, all distribution and exploitation rights in and to the Picture of every
 kind and nature now known or hereafter devised (collectively, the "Rights") for all media and all delivery
 systems now known or hereafter devised, including, but not limited to, all theatrical, non-theatrical, home
video, digital, mobile, intemet, interactive, satellite, video-on-demand (all forms including, without
 limitation, premium and subscription video on demand rights), pay television, pay-per-view, free
 television, and commercial tie-in rights. The Rights include the exclusive right (throughout the Territory
 during the Term) to market, promote, advertise, publicize and otherwise turn to account the Picture,
excerpts therefrom and elements thereof (marketing, publicity, advertising and promotion to be permitted
throughout the universe), by all manner, means and in all media now known or hereafter devised, directly
or through subdistributors and/or servicers (provided, that theatrical distribution rights in the continental
United States shall not be sub-distributed), and to collect all proceeds from the exploitation of the rights
licensed under this Agreement. Producer reserves the following rights (except as concerns Distributor's
exploitation of such rights solely for marketing and non-commercial promotional purposes, which shall
be permitted) ("Reserved Rights"): (a) all interactive gaming, soundtrack album, stage and subsequent
production rights; and (b) merchandising, music publishing, print publication (including ebooks) and
theme park rights. Producer shall abide by all reasonable and customary holdbacks and coordinate any
exploitation of the Reserved Rights with Distributor (including product art and release schedules) to
ensure that there is no material interference with the marketing and distribution campaign for the Picture.
Customary unintentional overspill will not be a breach of this Agreement. Distributor will employ
industry standard copy protection, security and encryption procedures.

4.      P&A Financing/Marketing./Consultation Rights:



US-DOCS\71508223.2
                 Case 18-12012-LSS           Doc 289-1       Filed 11/02/18        Page 3 of 29




         (a)    Producer will provide (or cause to be provided) to Distributor a minimum of four million
 eight hundred ninety one thousand three hundred seventy dollars (U.S. $4,891,370) ("Producer P &A
 Funds") to be used by Distributor to pay for theatrical marketing and releasing costs (i.e., so-called "prints
 and advertising costs") (the "P&A") of the Picture in the Territory. Distributor will prepare and provide
 Producer with a top sheet budget for the Producer P&A Funds ("P&A Budget") and Distributor shall
 meaningfully consult with Producer on the P&A, marketing and release plan in connection therewith,
 The P&A Budget shall be subject to mutual approval, not to be unreasonably withheld, conditioned or
 delayed. Producer's provision of the Producer P&A Funds is a condition precedent to Distributor's
 obligations to market, promote, distribute and release the Picture. Producer will deposit the Producer
 P&A Funds in a segregated account ("Account") in Distributor's name at Bank of America in Los
 Angeles, California no later than August 3, 2017. Producer P8cA Funds shall not be commingled by
 Distributor with any other monies. Producer shall have a security interest in the Account, but
 notwithstanding such security interest, Distributor shall be entitled to release and disburse funds from the
 Account free and clear of such security interest to pay for P&A of the Picture in the Territory in
 accordance with the P&A Budget.         •

         (b)     Distributor and Producer will have mutual approval (such approval not to he unreasonably
  withheld, conditioned or delayed and to be exercised on a timely basis to permit Distributor to meet its
 obligations hereunder) over the key marketing materials (i.e., trailers, teasers and key art) and home video
 marketing materials (to the extent such materials have been modified from the theatrical marketing
 materials), home video bonus materials and home video packaging. In addition to the foregoing approval
 rights, Distributor will meaningfully consult with Producer with respect to any "sneak preview" of the
 Picture in the Territory; provided, that inadvertent failure by Distributor to so consult shall not be deemed
 a breach or default hereof. Any material change to the P&A Budget and/or the P&A will require the
 written mutual approval of the parties; provided, that Producer acknowledges that there may be a variance
 between actual P&A spending and the P&A Budget due to the difficulty of spending an exact amount of
 P&A (and aggregate variances within $300,000 will not be treated as a breach of this Agreement on the
 part of Distributor). Distributor will only be entitled to release and disburse funds from the Account to
pay for marketing, promotional and releasing costs of the Picture in general accordance with the P&A
 Budget. The parties acknowledge that, in addition to P&A, Distributor will incur non-P&A post-release
 distribution expenses (e.g., taxes, residuals, checking, collection and home entertainment-related costs)
 that will be paid out of the Gross Receipts of the Picture (or may be advanced by Distributor and
 recouped) as "Distribution Expenses" (as defined below). Any rebates or credits received by Distributor
with respect to expended P&A on the Picture will be taken as credits and used by Distributor to fund
further P&A or offset costs for the Picture. The parties acknowledge that line items of the P&A Budget
may change based upon Distributor's good faith allocation and re-allocation of expenses to various
aspects of the marketing and promotion of, and distribution campaign for, the Picture. Distributor will
keep complete and accurate books of account of all monies received and disbursed from the Account and
shall supply monthly reports to Producer regarding same, which monthly reports shall, among other
things, compare the P&A Budget line items to actual and committed expenditures. Upon written request,
Distributor shall provide one representative of Producer "read only" internet access to the Account at all
times.

        (c)      Subject to Producer meeting its Picture delivery obligations, Producer P&A Funds
financing (i.e. provision of the full $4,891,370 in Producer P&A Funds to Distributor) and other material
obligations hereunder and provided that no Theatrical Force Majeure Event events have occurred, the
Picture shall be released theatrically by Distributor simultaneously on no fewer than two hundred fifty
(250) screens ("Minimum Screen Commitment"). Producer will have a right of mutual written approval

                                                      2
US-DOCS\71508223.2
                     Case 18-12012-LSS       Doc 289-1        Filed 11/02/18       Page 4 of 29




  with Distributor over the initial theatrical release date of the Picture ("1TR") (October 27, 2017 has been
  selected by both parties as the release date). The Picture will be released in fifteen of the top twenty (20)
  markets (in consultation with Producer but in any event to include New York, Los Angeles, San
  Francisco, Boston and Chicago). In connection with the foregoing, Distributor shall use reasonable
  efforts to release the Picture theatrically on up to four hundred (400) screens, provided that failure to
 release on more than 250 screens shall not be a breach of this Agreement, and provided that no force
 majeure events have occurred). "Theatrical Force Majeure Events" means (a) the occurrence of any force
 majeure event that prevents Distributor from effecting the ITR, (b) the existence of any claim in excess of
 $750,000 against the Picture that, in Distributor's reasonable good faith judgment, would materially harm
 Distributor if Distributor were to effect the ITR, which claim is not dismissed or otherwise resolved by the
 date that is 15 business days prior to the scheduled ITR, (c) the initiation by a third party of an action
 seeking an injunction or temporary restraining order or other equitable relief that would prevent the full
 and uninterrupted exploitation by Distributor of the Rights or (d) delivery is materially hampered,
 impaired, suspended, prevented, delayed, interfered with or interrupted by reason of fire, flood, epidemic,
 earthquake, explosion, inclement weather, accident, labor dispute or strike, act of God or a public enemy,
 riot or civil disturbance, war (declared or undeclared) or armed conflict, act of terrorism, the failure of
 satellite, transponder or technical facilities, any municipal ordinance, any state or federal law,
 governmental order or regulation, or any other condition or event which is reasonably beyond a party's
 control and prevents Distributor from engaging in its customary business activities.

         (d)     Except as otherwise specified above with respect to the marketing and promotion of the
Picture and subject to Producer's meaningful consultation rights provided above, Distributor shall have
 control over all decisions regarding the marketing, exploitation, advertising, promotion and distribution
 of the Picture. Producer will exercise its approval and other rights and will perform all of its obligations
 (which shall be personal and non-delegable) on a timely basis and in good faith so as not to frustrate
Distributor's ability to exploit the Rights. Distributor makes no representation or warranty as to the
success of the Picture or the amount of Gross Receipts (defined in Exhibit A) the Picture may generate,
and Distributor is not required to pay Producer a minimum guaranty hereunder. The parties will mutually
agree upon the terms of a press release announcing this Agreement (which the parties acknowledge has
already occurred). Producer will not issue publicity in the Territory (other than mention of the Picture in
Producer's general corporate publicity) concerning the Picture or this Agreement without coordinating
the same with Distributor and obtaining Distributor's prior approval for such publicity. Any license to
theaters or TV stations or other similar facility owned and controlled by Distributor will be on an arm's
length basis.

5.      Term: The term of this Agreement ("Tenn") shall commence on the execution of this Agreement
by both parties and terminate twenty five (25) years from commencement of the ITR of the Picture in the
Territory by Distributor.

6.       Distribution Fees; Waterfall:

       (a)     From 100% of all "Gross Receipts" received by or credited to Distributor or
"Subdistributors" (as defined in Exhibit A) on a non-refundable basis from the exploitation of the Picture
and the Rights therein throughout the Territory, Distributor shall deduct and/or pay the following on a
continuing basis and in the following order:

                 (i)     First, Distributor shall be paid its "Distribution Fee" (as defined below) for all
media;

                                                      3
US-DOCS171508223.2
                      Case 18-12012-LSS                 Doc 289-1       Filed 11/02/18      Page 5 of 29




                     (ii)    Second, Distributor shall pay and/or recoup (to the extent already advanced by
     Distributor) all actual, out of pocket non-P&A "Distribution                (.. fiefinpri in Pvilihit Al in
     connection with the Picture, plus an overhead fee to Distributor oi


                    (iii) Third, Producer shall recoup all Producer P&A Funds contributed by or on behalf
     of Producer to the Picture, plus interest at the annual rate o                        le outstanding
     balance from the date paid until recouped;

                            (iv)      Fourth, to Marc Forster ("Forster") in payment of the Forster Corridor (as defined
     below); and

                         (v)         Fifth, the balance of Gross Receipts, if any, will be paid


         (b)    Distributor shall not be entitled to cross-collateralize the revenues and expenses of the
 Picture with those of any other motion picture. "Gross Receipts" and "Distribution Expenses" shall be
 defined, accounted for, calculated and paid in accordance with Exhibit "A" attached hereto and
 incorporated herein by this reference.

           (c)        Distributor's "Distribution Fee" shall equal
 media (inclusive of subdistribution fees) except for (i) theatrical distribution in Puerto Rico and the U.S.
 Virgin Islands and for non-theatrical uses (e.g. hotels, airline, ships and military bases, etc.) Distributor's
"Distribution Fee" will equal the
distribution fee to Distributor (ft--------------_.
 Qui-,...-uetra-,,,r,r) „ ad ri ■ ) I-Tome Entertainment Rights Distributor's "Distribution Fee" will equal
                                      'or such media. For the avoidance of doubt, where Distributor subdistributes
 i                                   lits the gross receipts of the subdistributor shall not be calculated on a royalty
           1,11LA.4 Lall1111V111. J.N.1 6


basis but rather at the level of collection by Distributor's primary subdistributor of Home Entertainment
Rights (currently Universal Studios Home Entertainment), and the amount received by the primary
subdistributor shall be included as "Gross Receipts." "Home Entertainment Rights" shall mean the right
to reproduce, transmit and distribute, rent and sell and permit others to reproduce, transmit and/or
distribute, rent and sell the Picture, via all forms of videogram or physical unit, electronic sell through,
video on demand, digital or physical rentals, pay per view and any other media that come to be treated as
home entertainment rights by a major studio.
           (d)         The "Fnrgter
                               crwridor" means an amount equal to
                                    collected by Distributor in the Territory (less the amounts specified in
            • k        4A          Aar":
                                   lILJIA.11                                                     If the sums
previously paid to Marc Forster for directing Services shall for the Picture be applicable against the
Forster Corridor. For the avoidance of doubt, payment of the Forster Corridor to Forster shall be subject to
Distributor's receipt and approval of a correctly completed W-9, W8-BEN, or other required tax form (as
app 1 icable).

           (e)         As more particularly detailed in the "Gross Receipts" definition:

            (i)     Producer shall be entitled to quarterly accountings for 4 years following release
(commencing with the first quarter in which Distributor collects Gross Receipts for the Picture), and


                                                                  4
US-DOCS171508223.2
                 Case 18-12012-LSS              Doc 289-1       Filed 11/02/18        Page 6 of 29




 semi-annual accountings thereafter which accountings, together with any payments due to Producer
 thereunder shall be rendered to Producer within 60 days of the end of the applicable reporting period.

                (ii)     Producer shall be entitled to a detailed summary of all P&A costs incurred in
 connection with the Picture within (x) 45 days following ITR (it being acknowledged that a full
 reconciliation of P&A costs may not be possible so soon after ITR due to inconsistent third party
 invoicing and billing), and (y) 180 days following ITR.

                     (iii)    Producer shall have customary annual audit rights.

         (f)     Box Office Bonuses: Distributor will pay (on Producer's behalf as directed by Producer
 and upon receipt and approval of a correctly completed W-9, W8-BEN, or other required tax. form (as
 applicable)) the following "Box Office Bonuses." The Box Office Bonuses, if any, shall be payable
 forty-five (45) days after the Picture reaches the applicable "DBO" (as defined below) based on the
 United States theatrical box office receipts as reported by Rentrak or other mutually approved reporting
 system ("USBO") plus the Canadian theatrical box office receipts as reported by Rentrak or other
 mutually approved reporting system (collectively, the "DBO") receipts, All Box Office Bonuses shall be
 recoupable as a Distribution Expense (if paid).

                     (i)     To Blake Lively:

                     DBO                                           Box Office Bonus




                     (ii)    To Jason Clarke:

                     DBO                                           Box Office Bonus




        (g)     Awards Bonuses: Distributor agrees to pay (on Producer's behalf as directed by Producer
and upon receipt and approval of a correctly completed W-9, W8-BEN, or other required tax form (as
applicable)) the following "Awards Bonuses" (if and as earned). All Awards Bonuses shall be recoupable
as a Distribution Expense (if paid):

                 (i)         To Blake Lively:


                                                          5
US-DOCS\71508223.2
                     Case 18-12012-LSS         Doc 289-1        Filed 11/02/18         Page 7 of 29




                     (ii)   To Jason Clarke:




     (f) Payment to Producer: All payments owed to Producer hereunder shall be paid by wire transfer to the
         account set forth below upon receipt and approval of a correctly completed W-9 or W8-BENE, or
         other required tax forms (as applicable). For the avoidance of doubt, any necessary taxes will be
         withheld.




 7.       Delivery to Distributor: Producer shall deliver the completed Picture to Distributor, fully edited
 and titled, and in all respects ready and of first class technical quality suitable for first class exhibition and
 distribution as contemplated herein, at Producer's sole cost and expense, in color, in live action, in the
English language, with a running time of not less than 90 minutes and not more than 110 minutes
(inclusive of main and end titles), containing the elements described in the preamble of this Agreement
and in accordance with Distributor's delivery schedule ("Delivery Schedule") attached hereto as Exhibit
"B" on or before August 11, 2017 ("Delivery Date"). Producer shall be solely responsible for funding all
costs in connection with the development, pre-production, production, post-production, completion and
delivery of the Picture. The laboratory services for the Picture will be provided by a laboratory facility
approved by Distributor (Deluxe is pre-approved). The Picture shall be delivered to Distributor capable
of qualifying for a rating by the M.P.A.A. which is no more restrictive than "R". Distributor shall have
the rights to terminate this Agreement and be reimbursed by Producer for costs incurred by Distributor in
connection with the Picture if Producer fails to deliver the Picture as required hereunder on or before the
Delivery Date.


                                                         6
US-DOCS\71508223.2
                  Case 18-12012-LSS         Doc 289-1        Filed 11/02/18       Page 8 of 29




  8.       Editing/Credits:




9.       Security Interest:

         (a)    In order to secure all of the rights and entitlements granted to Distributor hereunder and the
full and timely performance by Producer of all of its obligations hereunder, Producer hereby grants to
Distributor a continuing first priority security interest subject to guild liens, if any, and copyright
mortgage (collectively, "Distributor's Security Interest") in and to all of the Rights, and the products and
proceeds of the Rights (excluding all amounts payable to Producer hereunder net of any deductions and
offsets for breach of this Agreement, indemnity and other obligations of Producer to Distributor) and all

                                                      7
US-DOCS \71508223.2
                 Case 18-12012-LSS            Doc 289-1       Filed 11/02/18        Page 9 of 29




   assets relating to the Picture necessary to exploit the Rights and other entitlements of Distributor
  hereunder (collectively, the "Collateral"). For the avoidance of doubt, no exercise of Distributor's rights
  as a secured creditor hereunder shall abrogate, diminish, interfere with, derogate from or disturb any of
  Producer's right to payment and associated audit and accounting rights related thereto pursuant to this
  Agreement. Producer agrees to sign and deliver to Distributor all instruments as Distributor shall request
  and are reasonably required (including a copyright mortgage) and consistent with the terms hereof to
  perfect, protect, evidence, renew and/or continue Distributor's Security Interest and/or to effectuate the
  purposes and intents of this Agreement. Producer authorizes Distributor to file, register and/or record all
  such instruments, as well as financing statements, and to pay all applicable fees relating thereto under (i)
  the Uniform Commercial Code, and all other similar applicable laws of the State of California and any
  other jurisdiction where such.filing, registration and/or recordation may reasonably be required, and (ii)
 the United States Copyright Act. If Producer fails to sign any such document following a five (5) business
 day opportunity to review and comment upon such document, Producer hereby appoints Distributor its
 irrevocable attorney-in-fact to sign any such document consistent herewith for Producer, and agrees that
 such appointment constitutes a power coupled with an interest and is irrevocable throughout the Term.
 Distributor will provide Producer written copies of any documents executed by Distributor pursuant to
 said power of attorney; provided, that any failure to deliver any such written copies shall not be deemed a
 breach of this Agreement. Distributor shall have all rights, privileges and remedies available to a secured
 creditor to the maximum extent permitted by law (including, without limitation, all legal, equitable,
 administrative and self-help rights and remedies) to enforce its rights hereunder. Distributor will have the
 right in connection with any current or future financing arrangements, to mortgage, pledge, grant or
 assign as security, all of Distributor's rights and entitlements hereunder for the benefit of Distributor's
 lenders and financiers. Producer will enter into such intercreditor, interparty, lab pledgeholder and other
 security agreements as required by Distributor's lenders and financiers subject to good faith negotiation
 but in any event consistent with the terms hereof.

          (b)       In order to secure all of Distributor's payment obligations to Producer hereunder,
 Distributor hereby grants to Producer a continuing security interest and copyright mortgage (subordinate
 in priority to the security interests of Distributor's lenders and applicable guilds and subject to the rights
 of Distributor's third party subdistributors and licensees (and each of their respective licensees,
 successors and assigns) under their respective distribution or license agreements in respect of the Picture
 (including rights to receive delivery materials and have access thereto and to recoup or retain proceeds
from the exploitation of the Picture under such distribution or license agreements) and subordinate to any
 liens that may be granted to any such subdistributor or licensee in such rights and the products and
proceeds thereof) ("Producer Security Interest") in and to all of Distributor's right, title and interest in and
to (i) the Rights; and (ii) the products and proceeds of the Rights; provided, that (A) Producer shall only be
entitled to exercise its rights pursuant to the Producer Security Interest following the occurrence and
during the continuance of a Bankruptcy Event (as defined below) of Distributor if, as a result thereof,
Distributor fails to make any payments owing to Producer in accordance with the terms of this Agreement
(subject to all of Distributor's defenses, rights or remedies hereunder or at law or in equity) and such
failure continues unremedied for 30 days and (B) Producer shall not exercise any of its rights as a secured
creditor hereunder or otherwise act in any manner that would abrogate, diminish, interfere with, derogate
from or disturb (I) the free and unencumbered exercise and quiet enjoyment by Distributor's third party
subdistributors and licensees (and each of their respective licensees, successors and assigns) of the rights
granted to them under their respective distribution or license agreements in respect of the Picture and (II)
Distributor's right to payments due to Distributor under this Agreement (e.g., indemnification payments
due from Producer) that may have accrued, be based on, or arise out of circumstances, acts or omissions
occurring prior to such exercise and remain unpaid (e.g., if Producer exercises its rights as a secured

                                                       8
US-DOCS171508223.2
                Case 18-12012-LSS            Doc 289-1        Filed 11/02/18        Page 10 of 29




  creditor in accordance with the foregoing, Distributor shall still be due any such payments out of the
  proceeds of exploitation of the Picture by Producer or Producer's licensees). For purposes hereof,
  "Bankruptcy Event" means that Distributor has: (i) filed a petition, answer or consent seeking relief or
  taken other similar action under Title 1I of the United States Code as now constituted or hereafter
  amended (the "Bankruptcy Code") or any other applicable Federal or State bankruptcy law or other
  similar law ("Bankruptcy Law"); (ii) consented to or become subject to the institution of proceedings
  under Bankruptcy Laws or to the filing of any petition thereunder or to the appointment of, or taking •
  possession by, a receiver, liquidator, assignee, trustee, custodian, sequestrator or similar official of it or of
  any substantial part of its property; (iii) failed generally to pay its debts as they become due or otherwise
  become insolvent; (iv) taken any corporate action in furtherance of any aforesaid action; (v) become the
 subject of a decree or order by a court having jurisdiction for relief in respect of it (and such decree or
 order shall continue unstayed and in effect for a period of sixty (60) consecutive days) under (x)
 Bankruptcy Laws; (y) appointing a receiver, liquidator, assignee, trustee, sequestrator or similar official
 of it or of any substantial part of its property; or (z) ordering the winding-up or liquidation of its affairs;
 (vi) pursuant to Bankruptcy Laws, had its rights hereunder become exercisable by a trustee or
 debtor-in-possession; or (vii) as assignment for the benefit of creditors as an alternative to the institution
 of proceedings under Bankruptcy Law and not as provided in Distributor's ordinary course, Distributor
 agrees to sign and deliver to Producer all instruments as Producer shall reasonably requilelTri7ifett—ei.
rxrfeccprOtect, evidence, renew and/or continue the Producer Security Interest. Distributor authorizes
Producer to file, register and/or record all such instruments, as well as financing statements, and to pay all
6515lable-feeS
   1              relating thereto under (x) the Uniform Commercial Code, and all other similai applicable
 laws of the State of California and any other jurisdiction where such filing, registration andlor recordation
may reasonably be required, and (y) the United States Copyright Act. Producer shall have all rights,
privileges and remedie—     s available to a secured creditor to the maximum extent permitted by law
(including without limitation all legal, equitable, administrative and self-help rights and remedies) to
enforce its rights hereunder, subject at all times to this Paragraph 9(b). Producer will have the right in
connection with any current or future financing arrangements, to mortgage, pledge, grant or assign as
security, all of Producer's rights and entitlements hereunder for the benefit of Producer's lenders and
financiers. Distributor will enter into such intercreditor, interparty and other security agreements as
required by Producer's lenders and financiers (and which are acceptable to Distributor's lenders and
financiers) provided that same are consistent herewith,

 10.      Third Party Payments: Producer shall be solely responsible for the preparation of accounting
 statements for any and all payments to third parties in connection with the Picture, including, without
 limitation, the payment of all applicable profit participations, guild payments (excluding residuals, and
 amounts owed to local collection, mechanical and performing rights societies, if any, which shall be
treated as Distribution Expenses hereunder), deferments, credit bonuses, corporate and income taxes of
Producer and the like derived from the pre-production, production, post-production, and distribution of
the Picture. Distributor agrees to pay the Box Office Bonuses and Awards Bonuses if and when earned
and shall recoup such payments as a Distribution Expense. Producer agrees that no third parties (other
than, for clarity, a duly authorized accounting representative of Producer) shall have the right to audit
and/or otherwise examine Distributor's books and records for any puipose whatsoever. It is understood
and agreed that Distributor shall pay residuals and sign customary distributor assumption agreements for
the Term, Territory and Rights with the applicable guilds as and when requested by Producer; provided,
that Producer timely provides Distributor with all necessary information and documentation; provided,
further, that any and all such amounts paid shall be deemed recoupable Distribution Expenses hereunder.
It is further understood and agreed that Distributor shall have no obligations hereunder with respect to
payment of any gross or net participations in the Picture.

                                                       9
US-DOCS171508223.2
                Case 18-12012-LSS              Doc 289-1      Filed 11/02/18       Page 11 of 29




  11,     I loldbacks:




 12.    Insurance: Producer shall maintain and have maintained throughout the development and
production of the Picture, customary general liability and errors and omissions insurance policies.. The
errors and omissions policy remains in effect and is for no less than .
in the aggregate and issued by a carrier acceptable to Distributor, and Producer will upon execution of this
Agreement add Distributor and its parents, subsidiaries, subdistributors, affiliates, licensees, lenders
successors, assigns directors, officers and employees as additional named insureds on such policies and
provide a certificate of insurance evidencing same. Such insurance shall specify that it is primary and not
contributing coverage, notwithstanding any other insurance which Distributor or its subdistributors and
licensees may maintain. Such policies will require the insurance carrier to give Distributor thirty (30)
days prior written notice of any cancellation or non-renewal.

 13.     Subsequent Productions:

         (a)         For purposes hereof, the following terms shall have the following meanings:

                (1)      "Negotiation Elements" shall mean, with respect to any given Subsequent
Production (defined below), (i) a copy of the most recent draft of the treatment, or, if available, script; (ii)
a list of any and all principal cast and any and all other material attachments (e.g., writer, director and
producer attachments, etc.); (iii) the anticipated budget amount (provided, that Producer shall not be
required to resubmit the Negotiation Elements as a result of a change in the budget or anticipated budget
amount unless there is a variance of f more); (iv) the most recent cut of such
production (if available); and (v) all other material information concerning the applicable Subsequent
Production that has been or will be shared with any other third party.

              (ii)   "Right of First Refusal" shall mean the following with respect to each Subsequent
Production: Producer shall not be entitled to accept an offer from a third party relating (in whole or in
                                                        10
US-DOCS171508223.2
                 Case 18-12012-LSS           Doc 289-1        Filed 11/02/18        Page 12 of 29




 part) to the distribution of such Subsequent Production in the Territory on terms that are less
  advantageous to Producer than the terms contained in the Final Producer Offer ("Reduced Terms")
  without first notifying Distributor in writing of such Reduced Terms and offering Distributor the
  opportunity to enter into an agreement on such Reduced Terms. In such event, Distributor shall have five
 (5) business days within which to accept or reject such Reduced Terms by providing written notice to
 Producer. If Distributor accepts such Reduced Terms, the parties will enter into a written agreement with
 respect thereto as expeditiously as possible, If Distributor rejects such Reduced Terms, or fails to accept
 such Reduced Terms within such five (5) business day period, Producer shall be free to enter into an
 agreement with the applicable third party on such Reduced Terms. Each time that Producer makes any
 change to the Reduced Terms until Producer enters into an agreement with a third party that is consistent
 with Producer's rights under this paragraph, Producer shall immediately re-submit the revised Reduced
 Terms to Distributor in writing and Distributor will have an additional five (5) business days within which
 to accept or reject such revised Reduced Terms.

                  (iii) "Subsequent Production" shall mean, with respect to the Picture, any
 feature-length audiovisual work based in whole or in part on such Picture or any underlying material
 thereto, its storyline or any one or more of its characters, including, without limitation, all remakes,
 sequels and prequels of such Picture intended for initial exhibition in theaters, on television, or by means
 of home video exhibition, electronic sell-through or video-on-demand, or by any other means now or
 hereafter devised. For the avoidance of doubt, Subsequent Productions shall also include any audiovisual
 works based in whole or in part on a prior Subsequent Production or any underlying material thereto, its
 storyline or any one or more of its characters.

         (b)     If Producer or any of its affiliates, or any of its or their respective licensees, successors or
assigns, intends to seek a distributor to release a Subsequent Production in the Territory, then provided,
that (i) Distributor is not in an uncured material breach of the Agreement, and (ii) Distributor is still an
active distributor of theatrical motion pictures produced by third parties in the Territory, the following
shall apply:

                 (i)     First Negotiation Right: Producer shall immediately notify Distributor in writing,
 including all Negotiation Elements, to the extent then known or available, with respect to the applicable
 intended Subsequent Production (each, a "Negotiation Elements Notice"). If Distributor so elects to
engage in discussions with Producer with respect thereto, Distributor shall notify Producer within five (5)
business days following receipt by Distributor of the Negotiation Elements Notice, and Producer shall
thereafter negotiate in good faith with Distributor, on an exclusive basis, for a period of fifteen (15)
business days with respect to acquiring any or all distribution rights for the Territory with respect to such
Subsequent Production (the "First Negotiation Right"), If the parties have not reached agreement with
respect to such material terms prior to the expiration of such fifteen (15) business day period, Producer
will make an offer in writing to Distributor that details the terms that Producer is willing to accept (the
"Final Producer Offer"), and Distributor shall have five (5) business days within which to accept or reject
such Final Producer Offer. If Distributor accepts such offer, the parties will enter into a written agreement
incorporating the agreed terms as expeditiously as possible. If Distributor rejects such Final Producer
Offer, Producer shall be entitled to enter into discussions with third parties with respect thereto, subject at
all times to Distributor's rights with respect to changed elements.

               (ii)     First Refusal Rights: Distributor shall have a Right of First Refusal with respect to
all Subsequent Productions. Distributor's Right of First Refusal shall revive and apply to each and every
further offer which Producer is prepared to accept (including any changes to any prior offers) and shall
continue in full force and effect so long as Producer retains any interest in and to the applicable rights.
                                                      11
US-DOCS171508223.2
                 Case 18-12012-LSS           Doc 289-1       Filed 11/02/18        Page 13 of 29




  Such Right of First Refusal shall continue thereafter for all additional Subsequent Productions (whether
  based on the Picture or any prior Subsequent Productions, or any elements thereof), on a rolling but
  dependent basis (e.g., if Distributor does not serve as the distributor for the first theatrical sequel based
  upon the Picture it shall not have the First Negotiation Right and Right of First Refusal with respect to any
  other Subsequent Production).

                (iii)    Changed Elements: Without limiting the foregoing, Distributor's First Negotiation
 Right and Right of First Refusal shall revive and apply each and every time one of the Negotiation
 Elements changes in any material respect or a new Negotiation Element is determined (unless the
 Negotiation Element(s) change after a binding, arms-length agreement with a third party has been agreed
 in accordance with the terms hereof; provided, that such First Negotiation Right and Right of First
 Refusal, shall be reinstated (even following execution of an agreement with a third party) if any
 Subsequent Production rights revert to any Subsequent Productions rights holder or any of their
 respective affiliates, or any of their respective licensees, successors or assigns (e.g., pursuant to a
 turnaround provision)).

  14.     Representations and Warranties: Producer represents and warrants that: (a) Producer owns or
  controls all Rights granted to Distributor under this Agreement and that all such Rights are (and will as of
  delivery be) free of all liens (other than customary guild and laboratory liens and liens subordinated to the
  interests of Distributor pursuant to the intercreditor agreements or non-disturbance agreements approved
 by Distributor), claims, charges, encumbrances, restrictions, and commitments that in any way will
  interfere with, impair, abrogate, increase the expense and/or time necessary to, or adversely or otherwise
 affect Distributor's enjoyment or use of any of the rights granted to Distributor under the Agreement; (b)
 Producer has all the rights, powers and authority to enter into and fully perform all of its obligations
 hereunder; (c) neither the Picture, nor any part thereof, nor any materials contained therein or
 synchronized therewith and/or supplied to Distributor, nor the title thereof, nor the exercise of any right,
 license or privilege granted to Distributor hereunder, violates or will violate, or infringes or will infringe,
 any trademark, trade name, service mark, patent, copyright (whether common law or statutory) or the
 literary, dramatic, musical, artistic, personal, private, civil, "droit moral" or property right or rights of
privacy or any other right of any person or entity whatsoever, or unfairly competes with or slanders or
 libels (or constitutes a trade disparagement of) any person or entity whatsoever; (c) the non-dramatic
public performance rights in the Picture and its contents are either (i) controlled by ASCAP, BMI or
SESAC; (ii) in the public domain; or (iii) solely controlled by Producer; (d) Producer has satisfied and
will satisfy when due all third party obligations of every kind with respect to the Picture and has produced
and will produce the Picture in accordance with all applicable laws; (e) there are not, and shall not be, at
any time during the Term any liens, claims, charges, encumbrances, restrictions, agreements,
commitments or arrangements whatsoever with any person or entity, or any obligation (past, present or
future) or any uncured material breaches of contract, which will in any way impair, abrogate or adversely
affect the rights granted to Distributor; (f) there are no legal actions or proceedings pending or, to the best
of Producer's knowledge in the exercise of its reasonable prudence, threatened which would or might
affect Distributor's exploitation of the Picture; (g) as of the date hereof, the Picture has not previously
been exploited anywhere in the world, and (h) the copyright in the Picture and the material upon which the
Picture is based will be valid and subsisting during the Term. Producer will indemnify, defend and hold
Distributor and its parent companies, subsidiaries, affiliates, successors, licensees and assigns and the
directors, officers, agents, consultants and representatives of the foregoing harmless from any third party
claims arising from a breach or alleged breach of Producer's representations, warranties and covenants
under this Agreement, unless resulting from a breach of this Agreement by Distributor or any claim for
which Distributor must indemnify Producer pursuant to this paragraph. Distributor will indemnify,

                                                      12
US-DOCS171508223.2
                Case 18-12012-LSS             Doc 289-1        Filed 11/02/18         Page 14 of 29




 defend and hold Producer and its parent companies, subsidiaries, affiliates, successors, licensees and
 assigns, and the directors, officers, agents, consultants and representatives of the foregoing harmless from
 any third party claims arising from a breach or alleged breach of Distributor's representations, warranties
 and covenants under this Agreement and Distributor's own acts and omissions in its distribution,
 advertising or promotion of the Picture (provided, that Distributor will have no such indemnity obligation
 if Producer's misconduct, provision of incorrect information or breach or alleged breach of its
 representations, warranties or obligations caused such claim). The indemnity obligations of the parties
 will survive the expiration of this Agreement,

  15.    Default/Remedies: In the event of any alleged breach hereunder, each party will have ten (10)
  business days following receipt of written notice from the non-breaching party specifying such alleged
 breach (reducible to seventy-two (72) hours for any alleged breach by Producer which materially impacts
  Distributor's ability to effectively distribute the Rights in the Territory or exploit any other Rights
 hereunder) to cure such alleged breach. In the event Producer fails to advance the balance of the Producer
 P&A Funds in accordance with the terms set forth herein and such breach is not cured within the
 foregoing cure period, in addition to any other rights and remedies Distributor may have against the
 Producer, Distributor shall be entitled to retain any unused portion of the Deposit. Under no
 circumstances of any kind, including any breach of this Agreement, shall Producer have any right to seek
 and/or obtain any injunctive or equitable relief, including any right to terminate, rescind, or cancel this
 Agreement or Distributor's rights in the Territory hereunder, or to otherwise enjoin, restrain, or interfere
 with the production, distribution, or other exploitation of the Picture, any rights therein, or any related
 advertising or publicity, in the Territory. The rights and remedies of Producer, in all circumstances,
 including in the event of any breach of this Agreement, shall be limited to Producer's right to recover
 actual damages, if any, in an arbitration as described herein.

  16. Assignment: Distributor shall have the right, at any time, to freely sell, transfer, license, assign,
 hypothecate, sub-distribute, and otherwise deal with, in whole or in part, all or any portion of this
 Agreement or any or all of its rights or obligations hereunder, to: (a) a person or entity into which
 Distributor merges or is consolidated; (b) a person or entity which acquires all or substantially all of
 Distributor's business and assets; or (c) following the initial theatrical run of the Picture, any third party that
 is financially responsible and capable of performing Distributor's then-current executory obligations to
 Producer and assumes all of Distributor's executory obligations under this Agreement in writing.
 Notwithstanding the foregoing, Distributor will not subdistribute theatrical distribution rights in the
 continental United States, Producer shall not have the right to assign, and shall not assign, this Agreement
 or any portion hereof, or any of its duties, rights, and/or obligations under this Agreement, without
 Distributor's prior written approval (which may be granted or withheld in Distributor's reasonable
 discretion). Notwithstanding the foregoing, (x) Producer may assign this Agreement to (a) an affiliate of
 Producer to which Producer assigns all of its right, title and interest in the Picture and provided, that such
 assignee is capable of performing Producer's obligations hereunder and assumes all of Producer's
obligations hereunder in writing, (b) to a person or entity into which Producer merges or is consolidated; or
(c) a person or entity which acquires all or substantially all of Producer's business and assets, (y) Producer
may assign Producer's right to receive the monies payable to Producer hereunder to one or more entities;
provided, that (A) Producer shall designate a single agent or collection account to act as payee for all such
entities and each such entity shall execute a customary irrevocable payment instruction in form and
substance acceptable to Distributor, and (B) only one assignee shall be assigned the audit and
reporting/accounting rights provided to Producer hereunder, and (z) Producer may collaterally assign its
rights hereunder to a financier, which assignment and financier shall be subject to the terms hereof.


                                                        13
US-DOCS171508223,2
                 Case 18-12012-LSS          Doc 289-1        Filed 11/02/18        Page 15 of 29




   17,     Arbitration: This Agreement shall be construed and interpreted pursuant to the laws of the State of
  California applied to contracts entered into and performed wholly within California (without regard for
  conflict of law principles), or, if appropriate, the federal laws of the United States of America. In the
  event of any dispute of any kind in connection with this Agreement, the existence or validity of this
  Agreement, the Picture, and/or the parties' relationship (other than delivery disputes which shall be
  subject to the arbitration provisions of the Delivery Schedule), such dispute shall be resolved by
  submission to final, binding, and confidential arbitration in Los Angeles County, California. Such
  arbitration shall be initiated and conducted according to the JAMS rules and procedures in effect at the
  time the request for arbitration is made. The arbitration shall be conducted before a single neutral
  arbitrator chosen in accordance with such JAMS rules and procedures. California Code of Civil
  Procedure section 1283,05, which provides for certain discovery rights, shall apply to such arbitration.
  Notwithstanding anything to the contrary, the arbitrator may only award actual damages under the law
 and reimbursement for reasonable outside attorneys fees and costs and expenses (at the election of the
 arbitrator), and the arbitrator shall not have the power to award consequential, punitive, or exemplary
 damages of any kind. The Arbitrator shall be entitled to compel payment by the losing party of the
 arbitrator's and any court reporter's fees, as well as the fees (including reasonable outside attorneys' fees),
 costs and expenses incurred by the prevailing party in the arbitration. Either party hereto may bring an
 action in any court of competent jurisdiction, if necessary, to compel arbitration under this arbitration
 provision or to enforce an arbitration award that may be entered by the arbitrator, The parties consent to
 the exclusive jurisdiction and venue of the Federal and State courts located in Los Angeles, California for
 purposes of enforcing the arbitration provisions of this Agreement and/or enforcing any arbitration award,
 and otherwise as to matters held to be non-arbitrable by such courts. EACH OF THE PARTIES
 HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
 RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY DISPUTE OF ANY KIND
 IN CONNECTION WITH THIS AGREEMENT,

 18.     Rights in Bankruptcy:

         (a)     Retention of Rights: All rights and licenses granted under or pursuant to this Agreement
are, and shall otherwise be deemed to be, for purposes of Section 365(n) of the U.S. Bankruptcy Code,
 licenses of rights to "intellectual property" as defined under Section 101 of the U.S, Bankruptcy Code.
The parties agree that Distributor, as a licensee of such rights under this Agreement, shall retain and may
fully exercise all of its rights and elections under the U.S. Bankruptcy Code in the event a case is
commenced by or against Producer under the Bankruptcy Code and Producer rejects this Agreement
pursuant to Bankruptcy Code Section 365, including, without limitation, the right of Distributor to elect
under Bankruptcy Code Section 365(n)(1)(B) to retain all of its rights and licenses granted by Producer
that are in existence immediately before the commencement of such case, including, without limitation,
any rights granted to Distributor with respect to works of authorship protected under the law of any
foreign jurisdiction; provided, however, that nothing herein shall be deemed to constitute a present
exercise of such rights and elections,

         (b)    Access to Picture: The parties further agree that, in the event of the commencement of a
bankruptcy proceeding by or against Producer under the U.S. Bankruptcy Code, Distributor shall be
entitled to a complete duplicate of (or complete access to, as appropriate) any such "intellectual property"
(as defined under Section 101 or the U.S. Bankruptcy Code) and all embodiments of such "intellectual
property," which "intellectual property" (and all embodiments thereof), if not already in Distributor's
possession, shall be delivered to Distributor (i) upon any such commencement of a bankruptcy
proceeding, upon Distributor's written request, unless Producer elects to continue to perform all of its
obligations under this Agreement; or (ii) promptly after the later rejection of this Agreement by or on
                                                     14
US-DOCS171508223.2
                 Case 18-12012-LSS          Doc 289-1        Filed 11/02/18        Page 16 of 29




  behalf of Producer (unless previously delivered to Distributor pursuant to (i) above, upon Distributor's
  written request therefor.

  19.     Notices: Unless otherwise provided under this Agreement all notices shall be in writing, and shall
 be sent to the addresses set forth below (subject to changes of which the parties are notified in writing),
 Failure to provide notice to all "copy to" parties set forth below shall not be a breach of this Agreement.
 Notices shall be given by personal delivery, overnight courier, facsimile, email or by registered or
 certified mail (postage prepaid), and shall be deemed given on the date delivered, faxed or °mailed, one
 (1) business day after a notice is sent by overnight courier, or three (3) business days after the date mailed.
 The time to respond to notices given during the week between Christmas Eve and New Year's Day shall
 be tolled until five (5) business days following New Year's Day. Until further notice, the addresses of the
 parties shall be as follows:

          PRODUCER                                                           DISTRIBUTOR

          All I See Partners 2015 L.P.,                           Open Road Films, LLC




          Copy to:

          Craig Baumgarten


          Graham Taylor at WME


         Michael Selby




 20.     Federal Corrupt Practices Act ("FCPA"): In the event that either party provides any services
under this Agreement outside of the United States, each party acknowledges that such party is familiar
with the requirements of the FCPA and that a violation of any of the provisions of the FCPA constitutes a
criminal offense. Each party represents and warrants that such party has not and will not (a) make,
authorize or promise any offer, payment or gift of anything of value to any person, (b) with the knowledge
that all or a portion of it will be offered, given or promised, directly or indirectly, to any government
agency or official, political party, leader or candidate for government or political office in a foreign
country, (c) in order to influence any such official, party, leader or candidate to assist either party (or any
related company) to obtain, retain or direct business or unduly affect a decision.

21.    Remedies Cumulative; Waiver of Provisions: Except as may be otherwise expressly provided in
this Agreement, (a) the rights, obligations and remedies created by this Agreement are cumulative and in
addition to any other rights, obligations or remedies otherwise available at law or in equity; and
(b) nothing in this Agreement shall be considered an election of remedies. No waiver of any of the
provisions of this Agreement shall be deemed, or shall constitute, a waiver of any other provision,
                                                      15
US-DOCS171508223.2
                 Case 18-12012-LSS         Doc 289-1       Filed 11/02/18       Page 17 of 29




 whether or not similar, nor shall any waiver of any of the provisions of this Agreement constitute a
 continuing waiver of that same provision. No waiver shall be binding unless executed, in writing, by the
 waiving party.

 22.    Survival: The following provisions (including any provisions of this Agreement required to
 implement or establish the meaning of such surviving provisions) will survive the expiration or
 termination of this Agreement indefinitely or for such shorter period of time as may be set forth in any
 such provision; Paragraph 14 ("Representations and Warranties"), Paragraph 17 ("Arbitration"),
 Paragraph 18 ("Rights in Banlcruptcy").

  23.    Miscellaneous: This Agreement is legally binding and reflects the agreement of the parties with
 respect to all material terms concerning the subject matter hereof. This Agreement shall be the entire and
 binding agreement and understanding of the parties concerning the subject matter hereof and supersedes
 all prior agreements, arrangements and understandings (whether written or oral) regarding such subject
 matter between the parties hereto. Each party will execute such agreements as are reasonably necessary to
 effectuate the purposes and intents hereof. The parties acknowledge that no representation or promise not
 expressly contained in this Agreement has been made by any party or any of its agents, employees,
 representatives, or any other related parties. This Agreement may not be amended except by a written
 instrument executed by all the parties. This Agreement is binding on the parties' licensees, assignees, and
 successors. This Agreement may be executed in counterparts (including by facsimile and/or electronic
 transmission), each of which shall be deemed an original, but all of which together shall constitute one
 and the same agreement. The parties have participated jointly in the negotiation and drafting of this
 Agreement, and if an ambiguity or question of intent or interpretation arises, this Agreement will be
 construed as if drafted jointly by the parties and no presumption or burden of proof will arise favoring or
 disfavoring any party because of the authorship of any provision of this Agreement.

                                          [signatures on next page]




                                                     16
US-DOCS171508223.2
                Case 18-12012-LSS        Doc 289-1        Filed 11/02/18     Page 18 of 29




 AGREED TO AND ACCEPTED BY:

 Open Road Films, LLC ("Distribute?')         All I S     liners 201 L.P. ("Produc
           OM%
                                                    IA.
Authorized Signature                             lortze        ature
                                                           9


 Date                                        Date


Reference is made to Paragraph 13 of the above Agreement. The undersigned jointly control the
"Subsequent Production" rights to the Picture. As an inducement to Open Road Films, LLC to enter into
the Agreement, the undersigned agree to be bound by the terms and conditions and to comply with the
provisions of the said Paragraph 13 if and when any such "Subsequent Production" rights are exercised
on the same basis as Producer (as if each of Marc Forster and SC International Pictures, LTD. were
Producer).

Acknowledged and Agreed:


Marc Forster


SC Int      tional Pict   , LTD.

By
Cr




US-DOCS171508223.2
         Case 18-12012-LSS               Doc 289-1         Filed 11/02/18            Page 19 of 29




AGREED TO AND ACCEPTED BY:

Open Road Films, LLC ("Distributor")          All I S    miners 201 L.P.         d




Authorized Signature


Date                                          Date


Reference is made to Paragraph 13 of the above Agreement. The undersigned jointly control the
"Subsequent Production" rights to the Picture. As an inducement to Open Road Films, LLC to enter into
the Agreement, the undersigned agree to be bound by the terms and conditions and to comply with the
provisions of the said Paragraph 13 if and when any such "Subsequent Production" rights are exercised
on the same basis as Producer (as if each of Marc Forster and SC International Pictures, LTD. were
Prod

Ack 9wle. . and Agreed:




SC Int   3   Ilona! Pictu   LTD.

By




U5-DOCSl71508223 2
             Case 18-12012-LSS                Doc 289-1         Filed 11/02/18          Page 20 of 29




                                               EXHIBIT "A"
                                          ACCOUNTING PROVISIONS

                                            OPEN ROAD FILMS, LLC


 1.    Definitions: As used in this Exhibit, the following terms shall mean:

               A.       "Participant" or "Producer": The party to the Underlying Agreement to which this Exhibit is
               attached (hereafter, "Underlying Agreement).

               B.         "Distributor": OPEN ROAD FILMS, LLC and its subsidiaries and divisions engaged in
               the business of distributing motion pictures, but shall not include any other persons, firms or
               corporations licensed or granted rights by Distributor or providing services on behalf of Distributor,
               including without limitation a Subdistributor, to distribute and/or exhibit motion pictures in any part
               of the Territory. Without limitation of the foregoing, the term Distributor shall not include:
               exhibitors (including without limitation Regal and AMC) or others who may actually exhibit,
               transmit, rent, license or sell the Picture to the public in any form now known or hereafter devised,
               including without limitation, radio or television broadcasters; cable or satellite operators; Internet
               service providers; manufacturers, wholesalers or retailers of home video devices and delivery
               systems (physical and electronic); providers of mobile or wireless devices, services or content; on
               demand, pay-per-use and other digital rights wholesalers, retailers or service providers; book or
               music publishers (physical and electronic); phonograph record or disc producers or distributors;
               merchandisers, retailers, etc., whether or not any of the foregoing are subsidiaries, parents, divisions
               or affiliates of Distributor or the entities comprising or controlling Distributor.

              C.       "Subdistributor: A "Subdistributor" means a party to whom Distributor has directly
              licensed, granted or sublicensed exploitation rights in the Picture to render services for the
              distribution of the Picture for particular time periods, media and/or countries who, pursuant to its
              license from Distributor, has an obligation to report its receipts and expenses with respect to the
              Picture to Distributor. Where Distributor subdistributes rights, the gross receipts and expenses of
              such Subdistributor(s) accounted to Distributor shall be treated as Gross Receipts and Distribution
              Expenses of Distributor. If a Subdistributor uses another person or entity as its subdistributor,
              reportable gross receipts shall be the amounts that remain after the Subdistributor deducts distribution
              fees and distribution expenses paid or payable to its subdistributor.


2,    Gross Receipts: "Gross Receipts" for accounting purposes shall mean, subject to the terms and conditions
      hereof, the aggregate of the following amounts to the extent actually received by Distributor:

              A. All film rentals pursuant to licenses from Distributor directly to exhibitors of the right to exhibit
                 the Picture to members of the public in theatres and on "Television" (defined for purposes of this
                 paragraph as all forms of television transmission including free television, pay television, basic
                 cable, and satellite, but specifically excluding sums derived from home video rights as set forth
                 in Paragraph 2.C. below).

              B. Net receipts received by Distributor from its non-theatrical licensees, A non-theatrical licensee is
                 a person or entity licensed by Distributor to distribute the Picture in non-theatrical venues such
                 as hospitals, oil rigs and similar installations, planes, ships and other means of travel, or
                 government bases and installations, anywhere in the world. Such licensee is not a Subdistributor
                 of Distributor and the receipts and expenses of such non-theatrical licensees are not the Gross
                 Receipts or Distribution Expenses of Distributor.

                                                        -I—
Case 18-12012-LSS               Doc 289-1          Filed 11/02/18           Page 21 of 29




 C. The gross receipts of Distributor's home video Subdistributors actually received by or accounted
    to Distributor from physical home video (such as DVD) and from electronic sell through, pay
    per view, video on demand and digital or electronic rental of the Picture.

 D. If Canada is part of the Territory, the gross receipts of Distributor's Subdistributors in Canada
    actually received by Distributor.

 E.    Where Distributor licenses or grants Television rights to a Subdistributor, the gross receipts of
      Distributor's Subdistributors (when actually received and earned and excluding reimbursements)
      from such Subdistributor.

 F. All sums when actually received and earned by Distributor from the following net of all
    distribution fees charged to Distributor by third parties: (i) outright sales or licenses of theatrical
    distribution rights in and to the Picture for a flat sum; (ii) sales or licenses of exhibition or
    distribution rights in the Picture other than those referred to in Subparagraphs 2,A,, B,, C., D. and
    E.; (iii) the lease of positive prints of the Picture (as distinguished from the licensing thereof for a
    film rental); or (iv) licenses to exhibit trailers of the Picture; and (v) recoveries (net of actual
    expenses) by Distributor or any Subdistributor for infringement of copyright of the Picture and
    claims against exhibitors or other licensees in connection with the Picture for breach of contract
    and/or mutilation or damage of prints, or the interference by any party with any rights, the
    receipts from which would be includable in Gross Receipts hereunder.

G. All net sums when actually received and earned by Distributor from the receipts of the Picture
   where Distributor or any Subdistributor has taken over the operation of the theater (i.e., so-called
   "four wall deals") specifically for exhibition of the Picture. Distributor or any Subdistributor
   shall deduct from Gross Receipts all costs and expenses incurred or paid by Distributor or a
   Subdistributor in connection with the operation of the theaters and any payments made to and/or
   shares of receipts retained by or allowed to such theaters. The costs and expenses referred to in
   the preceding sentence shall include, but not be limited to, all costs and expenses of hiring and/or
   operating such theaters (including theater rental and salaries of theater help), checking four wall
   engagements, and all advertising attributable to such four wall engagements (whether such
   advertising expenses represent amounts paid or incurred directly by Distributor or any
   Subdistributor, or reimbursements or allowances to exhibitors or Subdistributors).

H. All sums received by Distributor as advances and/or royalties from the licensing of soundtrack
   recording rights with respect to the Picture, after deducting therefrom the aggregate of the
   following, to the extent not absorbed by the record company: (i) any distribution or service fees
   borne by Distributor; (ii) reuse and/or new use fees and costs; (iii) costs incurred for re-editing,
   re-recording, music preparation, mixing and the like ("Conversion Costs"); (iv) all direct,
   out-of-pocket costs incurred in connection with the title song or any additional songs for the
   Picture, if any; (v) payments to music publishers or composers for the right to use such music in
   or in connection with the Picture, and (vi) any payments to third party participants, including a
   reserve for third party record royalties which require Dishibutor to make out-of-pocket payments
   prior to receipt by Distributor of royalties from the record company,

I. Provided that Distributor is vested with 100% ownership and control of the exploitation and
   administration rights in and to the music contained in the soundtrack of the Picture ("Music
   Publishing Rights") and the full publisher's share thereof, all sums actually received by
   Distributor from the grant or license of Music Publishing Rights to a publishing company with
   respect to the music and lyrics written specifically for the Picture and synchronized in the Picture
   as released and included in the soundtrack album therefor (the "Musical Material"). The
   "Publisher's Share," as used above, shall be the royalties, fees and other monies earned by the
   Musical Material actually received by the Publisher in the United States, net of all collection or
                                          -2-
Case 18-12012-LSS                Doc 289-1          Filed 11/02/18           Page 22 of 29




      other fees retained by or paid to societies, agents, administrators, distributors and subpublishers
      (including, without limitation, subpublishers outside the United States that are subsidiaries,
      divisions or affiliates of Publisher and/or Distributor), and after deduction of (i) an
      administration fee equal to                       ,ts; (ii) any and all royalties, participations and
      other amounts payable with respect to the Musical Material by Distributor (or by the Publisher
      on behalf of Distributor) to composers, lyricists, authors, co-owners and other third parties and
      (iii) all direct costs and expenses incurred by Distributor or any Publisher in administering the
      Musical Material, and in the collection of such royalties, fees and other monies.

 J. Provided that Distributor is vested with merchandising rights in and to the Picture, an amount
    equal to all license fees earned from the actual sale of merchandising items and actually received
    by Distributor directly as a result of the exercise of such merchandising rights, less the aggregate
    of (i) an administration fee                 h sums paid to Distributor and (ii) all royalties,
    participations and costs borne by Distributor in connection with the exercise of such rights,

 K. Provided that Distributor is vested with novelization publishing rights with respect to the Picture,
    an amount equal to all net sums when earned and actually received by Distributor from the
    publisher from the publication of novelizations of the screenplay of the Picture, after the
    deduction therefrom of (i) an administration fee                  Jh sums paid to Distributor and (ii)
    all royalties, participations and costs borne by Distributor in connection with the exercise of such
    rights.

           Gross Receipts shall be determined after all refunds, rebates, credits, discounts, allowances
 and adjustments accepted by Distributor. Returnable advance payments and guarantees attributable
 directly to the Picture shall not be included in Gross Receipts until earned by the exhibition of the
 Picture or forfeited.

   Gross Receipts shall not include (i) any portion thereof which is contributed to charitable
  organizations; (ii) any sums paid or payable to, or derived by, Distributor for, in connection with or
  as a result of (a) Distributor's production and/or exploitation of any theatrical, television, home video
  or any other production which is a remake of, prequel or sequel to, or is otherwise derived from the
  Picture, or the sale, transfer or assignment of all or any part of Distributor's right to produce and/or
  exploit same and/or (b) Distributor's inclusion of advertising or promotional material for products
 and/or services prior to, during and/or after the Picture in any and all media; (iii) salvage value or
 sums received from the disposition of print stocks, stock footage, stills (other than monies received
 with respect to still photographs licensed in connection with the exercise of merchandising rights, in
 which case such monies shall be treated as provided in Paragraph 2.J. above); (iv) any sums paid or
 payable to Distributor or any company comprising Distributor or any of its or their subsidiaries,
 divisions or affiliates for, in connection with or as the result of their furnishing, supplying, rendering,
 procuring, arranging for or making available any materials, equipment, facilities or services in
 connection with the production, completion and delivery of the Picture; (v) any amounts derived
 from any so-called "sneak preview" of the Picture that are allocated to the motion picture that is
 otherwise playing at the applicable theater at the time of the sneak preview; (vi) receipts of exhibitors
 (including without limitation Regal and AMC) or others who may actually exhibit, transmit, rent,
 license or sell the Picture to the public in any form now known or hereafter devised, including
without limitation, radio or television broadcasters; cable or satellite operators; internet service
providers; manufacturers, wholesalers or retailers of home video devices and deliver) , systems
(physical and electronic); providers of mobile or wireless devices, services or content; on demand,
pay-per-use and other digital rights wholesalers, retailers or service providers; book or music
publishers (physical and electronic); phonograph record or disc producers or distributors;
merchandisers, retailers, etc., whether or not any of the foregoing are subsidiaries, parents, divisions
or affiliates of Distributor or the entities comprising Distributor; (vii) amounts collected as taxes or
for a payment of taxes such as admission, sales, use or value added taxes; (viii) amounts collected or
                                           -3--
           Case 18-12012-LSS                Doc 289-1          Filed 11/02/18           Page 23 of 29




              credited from barter arrangements, commercial tie-ins, and product placements; or from regulatory or
              administrative agencies for secondary television transmissions; (ix) any value attributable to "bonus
              materials", abbreviated versions of stories, highlights and other content (including music) used to
              promote the Picture or add value for the consumer without separate charge to the consumer for the
              product.

3.   Distribution Expenses: Distribution expenses shall mean and Include all costs, charges and expenses
     incurred, paid, payable or accrued by Distributor or any Subdistributor (or at the request of Distributor or
     such Subdistributor), in connection with the distribution, exhibition, advertising, promotion, exploitation and
     turning to account of the Picture, or in the exercise of any of distribution rights in the Picture, of whatever
     kind or nature, or which are customarily treated as distribution expenses in connection with customary
     accounting procedures in the motion picture industry, including, without limitation, all costs, charges and
     expenses for or in connection with any of the following:

     A.       All negatives, digital masters, video masters, soundtracks, audio masters, prints (physical and virtual)
              and other physical properties now or hereafter utilized in connection with the distribution,
              reproduction and/or preservation of the Picture, and all services and facilities rendered or utilized in
           ' cormection with such properties.

     B.      All advertising, promoting, exploiting and publicizing (hereinafter collectively referred to as
              "advertising") the Picture in any way, including, without limitation, all costs of cooperative, theatre
             or joint advertising in connection with exhibition of the Picture in theatres or other places, which
             Distributor or any Subdistributor pays or is charged with, and a pro rata portion of the cost of group
             advertising; tours and personal appearances; audience testing and market research; creation,
             preparation and testing of advertising and marketing materials; fees (fixed or contingent) paid to
             exhibitors, networks, search engines, internet service providers and similar outlets for advertising,
             promotion or placement; premieres and screenings; salaries, living costs and traveling expenses of
             regular employees of Distributor or any Subdistributor where such employees are assigned to render
             services in connection with the advertising of the Picture, appropriately allocated to the Picture
             (provided that salaries paid to permanent employees in Distributor's Advertising and Publicity
             Department shall not be deducted hereunder but shall be deemed included in advertising overhead);
             trailers, including, without limitation, the cost of production thereof.

     C.     All costs of preparing and delivering the Picture for distribution, including, without limitation, all
            costs incurred in connection with shipping; the cost of film cases, cans, containers, packaging,
            transportation, virtual print costs, storage, and all duties, customs, taxes, fees, insurance and imports
            in connection therewith; screenings; the production of foreign language versions of the Picture,
            whether dubbed, superimposed or otherwise; all costs and expenses in connection with changing the
            title of the Picture for release in any part of the Territory or for exhibition on television or other
            media, or in order to conform to the peculiar national or political prejudices likely to be encountered
            in any part of the Territory; or for any other purpose or reason.

     D.      All sales, turnover, use, receipts, gross rentals, percentage of gross rentals, excise, remittance, value
             added property and other taxes, duties and/or fees (however denominated) to any governmental or
            taxing authority imposed, measured by and/or assessed upon or with respect to, the negatives,
            duplicate negatives, prints, sound records, cassettes, discs or other physical or virtual property of the
            Picture, or upon the use or distribution of the Picture, or upon the revenues and/or gross Elm rentals
            derived therefrom, or any part thereof; any and all sums paid or accrued on account of duties,
            customs and imposts, costs of acquiring permits, and any similar authority to secure the entry,
            licensing, exhibition, performance, use or televising of the Picture in any country or part thereof,
            regardless of whether such payments or accruals are assessed against the Picture or the proceeds
            thereof or against a group of motion pictures in which the Picture may be included or the proceeds
            thereof. Nothing herein contained shall be deemed to permit Distributor, its subsidiaries or any
                                                       -4-
     Case 18-12012-LSS               Doc 289-1            Filed 11/02/18        Page 24 of 29




       Subdistributor to recoup any part of its net income, corporate franchise, excess profits or other
      similar corporate taxes imposed upon Distributor, its subsidiaries and/or any Subdistributor, as
      corporate entities (as distinguished from taxes (denominated "in lieu of income taxes" or otherwise
      denominated] imposed upon Distributor, its subsidiaries and/or any Subdistributor, in respect of the
      gross film rentals derived from the distribution of the Picture which shall be deductible hereunder).
      In no event shall the recoupable amount of any such tax (however denominated) imposed upon
      Distributor or any Subdistributor be decreased (nor the Gross Receipts increased) because of the
      manner in which such taxes are elected to be treated by Distributor or any Subdistributor in filing net
      income, corporate, franchise, excess profits or similar tax returns. Subject to the foregoing,
      Participant shall not be required to pay or participate in (I) Distributor's or any Subdistributor's
      United States Federal and State Income taxes and franchise taxes based on Distributor's or such
      Subdistributor's net income: or (ii) any income tax payable to any country or territory by Distributor
      or any SUbdistributor based on the net earnings of Distributor or such Subdistributor in such country
      or territory. Notwithstanding anything to the contrary contained in this Exhibit or elsewhere in the
     Underlying Agreement, Participant shall have no right to inspect or copy any tax return(s) of
     Distributor or any of its subsidiaries or affiliates or of any Subdistributor or to require Distributor or
     any of its subsidiaries, affiliates, or Subdistributors to produce any such tax return(s) or any
     information contained therein, Distributor or a Subdistributor shall be entitled to claim and receive,
     and in no event shall Participant be entitled, directly or indirectly, to claim, share or participate in or
     otherwise receive or derive, any and all tax or other benefits of any kind or nature arising out of, in
     connection with or otherwise accruing in respect of any and all taxes (however denominated)
     described in this Subparagraph D., including, without limitation, any and all tax credits or deductions
     directly or indirectly attributable thereto or based thereon. Expenses of transmitting to the United
     States any funds accruing to Distributor from the Picture in foreign countries, such as cable expenses,
     or any discounts from such funds taken to convert such funds directly or indirectly into U.S. dollars
     and the cost of contesting or settling any of the matters described in this Paragraph shall similarly be
     deducted. To the extent any taxes are deducted by Distributor hereunder and subsequently refunded,
     an appropriate adjustment in distribution expenses shall be made in the accounting period during
     which such refund is received.

E.   All copyright, patent and trademark expenses; royalties payable to manufacturers of sound recording
     and reproducing equipment; fees, dues, assessments and other costs of the Motion Picture
     Association of America or other associations or bodies, including payments for the support of the
     Academy of Motion Picture Arts and Sciences, legal fees payable to outside counsel (including,
     without limitation, in connection with piracy actions), censorship fees, and any and all other
     expenses in addition to those referred to herein incurred by Distributor or a Subdistributor in
     connection with the licensing of the Picture for exhibition or for other uses of the Picture.

F.   All costs and expenses (including reasonable attorneys' fees payable to outside counsel and the costs
     of arbitration tribunals and appeals), incurred by Distributor or a Subdistributor in connection with
     any action taken by Distributor or a Subdistributor (whether by litigation or otherwise) in enforcing
     collection of Gross Receipts; or (on a pro rata basis) for checking attendance and exhibitors' receipts;
     or to prevent unauthorized exhibition or distribution of the Picture; or to prevent any impairment of,
     encumbrance on or infringement upon the rights of Distributor or a Subdistributor in and to the
     Picture; or in connection with the auditing of books and records of any exhibitor, Subdistributor or
     licensee; or to recover monies due pursuant to any agreement relating to the distribution or exhibition
     of the Picture.

G.   All costs and expenses incurred by Distributor or a Subdistiibutor pursuant to Distributor's operation
     of a theatre (i.e., so-called "four-wall deals") or guarantee of a minimum payment to the exhibitor, to
     the extent either of the foregoing is not recovered from four-wall receipts.


                                               .   5...
             Case 18-12012-LSS                Doc 289-1         Filed 11/02/18           Page 25 of 29




       H.      All payments due or payable to third parties as participations (however characterized), bonuses or
               other amounts payable out of Gross Receipts, and all payments paid or payable pursuant to
               applicable collective bargaining agreements by reason of any exhibition of the Picture or by reason
               of, or as a condition for, any use, reuse or re-run thereof for any purpose or in any manner
               whatsoever (herein called "residuals"), and all taxes, pension fund contributions, and other costs and
               payments computed on or payable in respect of any such residuals or participations in the gross
               receipts of the Picture to any person, firm, corporation, guild, union, trustee or fund (other than
               Distributor); provided, however, that if Participant, or any principal stockholder of Participant, or any
               heirs, executors, administrators, successors or assigns of Participant, or any such stockholder are
               entitled, either directly or by way of participation In any pension fund, to any such residuals, the
               amount payable on account thereof shall be deducted under this Subparagraph H.

      1.       All insurance (to the extent not included in the cost of production) covering or relating to the Picture,
               including, but not limited to, errors and omissions insurance and insurance on negatives, positive
               prints, sound recording and other physical property; provided, however, that Distributor shall not be
               obligated to take out or maintain any such insurance,

      J.      With respect to distribution by a Subdistributor or a licensee thereof, all items deducted by such
              Subdistributor or licensee thereof as distribution expenses and/or distribution fees (including without
              limitation all costs and distribution fees deducted from Gross Receipts accountable under Paragraphs
              2.C. and 2.D. above in respect of Canadian subdistribution and subdistribution of home video,
              electronic sell through, video on demand, and related rights), and which Distributor accepts for the
              purposes of its accountings with each such Subdistributor, shall be treated as Distributor's
              expenditure.

      K.      All costs including, without limitation, reasonable attorneys fees of outside counsel, incurred by
              reason of claims asserted by third parties which arise out of the production, distribution, exhibition
              and/or exploitation of the Picture (including, without limitation, claims of infringement, unfair
              competition, violation of any right of privacy, defamation or breach of contract) and reasonable
              reserves established by Distributor or any Subdistributor as reasonably necessary to protect against
              the possibility of ultimate expense, loss, damage or liability as to claims Distributor or any
              Subdistributor determines to be of sufficient merit as to warrant such reserves, Distributor or any
              Subdistributor shall have the right, in its sole discretion, to settle and pay any such claims.

     If Distributor or any Subdistributor shall elect to itself provide any service or material that is otherwise
     deductible pursuant to this Paragraph in connection with the production, distribution, advertising and/or
     exploitation of the Picture, Distributor or any Subdistributor shall have the right to deduct hereunder a
     reasonable allocation of Distributor's or any sub-distributor's costs and expenses (including, but not limited
     to, overhead) in connection therewith.

4.   interest: Interest shall mean interest on aggregate distribution expenses computed and charged from the date
     the applicable expenditure is incurred and continue until the close of the accounting period with regard to
     which such expenditure is to be recouped by Distributor.

5.   Allocations; Reserves: Whenever Distributor or any Subdistributor (I) makes any expenditures or Incurs any
     liability in respect of a group of motion pictures, which includes the Picture, (ii) actually receives and earns
     from any licensee either a flat sum or a percentage of the receipts, or both, for any right to a group of motion
     pictures, which includes the Picture, under any agreement (whether or not the same shall provide for the
     exhibition, sale, lease or delivery of positive prints of any of said motion pictures) which does not specify
     what portion of the license payments apply to the respective motion pictures in the group (or to such prints or
     other material, if any, as may be supplied), or (iii) otherwise incurs a liability and/or actually earns and
     receives a Gross Receipts item which is not 100% attributable to the Picture, then, in any and all such
     situations, Distributor or any Subdistributor shall include in, or deduct from, the Gross Receipts, as the case
                                                        -6-
             Case 18-12012-LSS               Doc 289-1         Filed 11/02/18          Page 26 of 29




      may be, such sums as may be reasonable and consistent with Distributor's policies in such matters; provided,
      Distributor's or any Subdistributor's determination in such matters shall be final.

      If Distributor reasonably anticipates retroactive wage adjustments, taxes, residuals, uncollectible accounts, or
      other reasonably anticipated costs, expenses or losses relating to the Picture, which, if and when incurred, will
      be properly deductible hereunder, Distributor may set up appropriate reserves therefor. Distributor agrees to
      liquidate any such reserves within a reasonable time.

6.    Statements and Payments: Distributor shall have the right to report on a cash, accrual or billing basis, or a
      cash basis for Distribution Expenses and a billing basis for Gross Receipts or vice versa or any combination
      in whole or in part of cash, accruals and billing and to make changes from time to time of any such basis on a
      prospective but not retroactive basis. Commencing with Distributor's quarterly accounting period in which
      Gross Receipts are first actually receivedand earned by Distributor with respect to the Picture, but not later
      than the first quarterly accounting period following the initial general U.S. theatrical release of the Picture,
      Distributor shall render statements in its customary form to Participant showing the Gross Receipts, the
      deductions from the Gross Receipts and the amount, if any, due to Participant hereunder. The amount due, if
      any, shall be paid concurrently with the rendition of the respective statement. Until the expiration of the
      fourth calendar year following (and inclusive of) the calendar year in which the Picture is first generally
      released in any country or territory, statements will be rendered quarterly based on said calendar year, within
      sixty (60) days after the end of each quarterly period. After the expiration of the fourth calendar year
     following (and inclusive of) the year in which the Picture is first generally released in the U.S., statements
      will be rendered semi-annually within sixty (60) days after the end of each semi-annual period; provided,
     however, that if the Picture is reissued generally the quarterly statements will be resumed for one year after
     such reissue commences. No statements need be rendered for any period during which there are no Gross
     Receipts. Statements rendered by Distributor may be changed from time to time to give effect to adjustments
     or to items overlooked, to correct errors and for similar purposes. Should Distributor make any overpayment
     to Participant hereunder because of adjustments as between reports, or for any other cause or reason,
     Distributor shall have the right to deduct and retain for its own account an amount equal to any such over-
     payment from any sums that may be due or payable by Distributor to Participant pursuant to the Underlying
     Agreement or any other agreement, or may demand repayment from Participant, in which event Participant
     agrees to repay the same within ten (10) days following Distributor's demand therefor. Distributor shall use
     due and diligent efforts to collect any outstanding obligations with respect to the Picture, but shall not be
     obligated to bring or maintain any suit or proceeding for the collection thereof and shall have the right to
     make such settlements or adjustments and to grant such releases with respect to unpaid obligations as it may
     consider reasonable or advisable,

7.    Distribution Records; Litigation; Distributor shall keep true and correct books of account with respect to the
      distribution of the Picture, showing in reasonable detail the Gross Receipts and deductions from Gross
      Receipts, including expenses of distribution. Such books of account shall be kept at such place or places as
      may from time to time be customary with Distributor in accordance with its ordinary business practices.
      Participant shall have the right to have such records audited and inspected at its own cost by a firm of
      certified public accountants approved by Distributor (such approval not to be unreasonably withheld) at
      reasonable times during business hours, but not more than once annually and for not more than one
      consecutive thirty (30) day period during each annual period (provided that such thirty (30) day period may
      be extended for up to an additional sixty (60) days, only if such audit is conducted expeditiously and on a
     continuous and consecutive basis), and provided, further, that the same records may not be audited more than
     once. The right of audit and inspection herein given is limited solely and exclusively to Distributor's records
     pertaining to the Picture, and under no circumstances shall Participant be entitled to audit or examine records
     pertaining to any other picture or pictures, or any records of any Subdistributor or licensee for purposes of
     comparison or otherwise. Such audit may be made only at the place or places where such records are kept; in
     no event shall Distributor be required to make such records available at any other place or places. No claim
     on the part of the Participant with respect to any such records or with respect to the transactions reflected
     therein shall be maintained unless made in writing within twenty four (24) months after the date on which
                                                       -7-
              Case 18-12012-LSS                 Doc 289-1          Filed 11/02/18           Page 27 of 29




       Distributor renders the statement in which the item is first accounted for and could have been discovered or
       investigated by audit, and unless suit therefor is filed against Distributor within twelve (12) months (or within
       the applicable statute of limitations period established by law, whichever is later) after the expiration of such
       twenty four (24) month period, nor shall the Participant have the right to audit any such records unless such
       audit is completed within twenty four (24) months from the date on which Distributor renders the statement
       in which the respective transaction is first reflected and could have been discovered or investigated by audit,
       Said records need not be retained by Distributor after the expiration of said twenty four (24) month period
       and may be destroyed thereafter unless Participant duly objects and files suit with respect thereto as herein
       provided.

       Subject to the provisions of this Paragraph, the Participant shall not be entitled to bring any action, suit or
       proceeding of any nature against the Distributor, whether at law or in equity or otherwise, based upon or
       arising from, in whole or in part, any claim that Distributor has not reported, credited, accounted for, remitted
       or paid any Gross Receipts, or that Distributor has made charges for expenses of distribution or other
      deductions from the Gross Receipts in violation of the provisions of this Agreement, unless: (i) the action is
      brought within the period specified in the preceding grammatical paragraph; (ii) the Participant give
      Producer and Distributor a written statement specifying in detail the basis of such claim; (iii) an audit shall
      have been made in accordance with the provisions of this Paragraph (except in a case in which the nature of
      the claim is such that it can be established by the Participant without an audit); (iv) until at least ninety (90)
      days shall have elapsed after a true and complete copy of the audit report shall have been delivered to
      Distributor, and (v) unless such claim, demand or cause of action shall specifically be set forth in and
      supported by such audit report (it being agreed, however, that none of the figures, statements, conclusions or
      other matters contained in any such audit report shall be binding upon Distributor or constitute evidence as
      against Distributor of the fact, truth or accuracy thereof). No waiver by any party of any breach of this
      Exhibit and/or the Underlying Agreement shall be deemed to be a waiver of any preceding or succeeding
      breach. The Participant's sole remedy hereunder shall be an action for an accounting and actual damages
      (without interest), and in no event shall the Participant have the right to terminate or rescind the Underlying
      Agreement or challenge the validity of this Exhibit, nor shall any rights acquired by the Producer or
      Distributor under the Underlying Agreement and/or this Exhibit be subject to revocation, termination,
      diminution or injunction because of any breach of contract by the Distributor.

8.    Holding of Funds: Distributor shall not be considered a trustee, pledgeholder, fiduciary or agent of
      Participant by reasOn of anything done or any money collected by it and shall not be obligated to segregate
      receipts of the Picture from its other funds.

9.    Ownership: Participant shall not have any lien, security interest, or other rights in or to the receipts of the
      Picture, it being understood that the references thereto are intended solely for the purpose of determining the
      time, manner and amount of payments, if any, due to Participant hereunder.

10.    Policies: Distributor or any Subdistributor shall have complete authority to license, market and exploit the
       Picture and all rights therein, or to refrain from so doing, iii accordance with such methods, policies and terms
      as it may determine, in its reasonable good faith business judgment. Distributor or any Subdistributor shall
      not be required itself to exercise any of its rights but may license, sublicense or assign any or all thereof, as it
      may elect, to any licensee, sublicensee, subdistributor or assignee (including, without limitation, any of
      Distributor's subsidiaries, divisions or affiliates). Distributor or any Subdistributor may modify, amend,
      cancel, adjust and alter all agreements, exhibition licenses, rental terms, sales methods and policies relating to
      the distribution, exhibition and exploitation of the Picture and any other of its rights as it may deem advisable;
      adjust, increase or decrease the amount of any allowance to any exhibitor or licensee for advertising and
      exploitation whether or not included in any theretofore existing agreement or license; license the distribution
      and exhibition of the Picture (or other rights) upon percentage rental or flat rentals, or both, and jointly with
      other motion pictures or separately, as it shall deem desirable. Distributor or any Subdistributor shall have
      the right, in its sole discretion, to license the Picture for television and/or other types of exhibition at any time,
      and to cause or permit any such television or other exhibition to be on a sponsorship, sustained or other basis.
                                                          -8—
               Case 18-12012-LSS                Doc 289-1          Filed 11/02/18           Page 28 of 29




        Distributor or any Subdistributor may, but shall not be required to, release, reissue or re-release the Picture in
        any part of the Territory as may be consistent with the business policies of Distributor or any Subdistributor,
        and Distributor or any Subdistributor In its sole discretion may determine for any reason, and in respect of
       any part of the Territory, when, where and whether the Picture should be released, rereleased or reissued and
       the duration of any such release, rerelease or reissue. If the number of motion pictures which may be
       distributed by Distributor or any Subdistributor in any country or territoty shall be limited by government,
       industry or self-limitation, the selection of motion pictures to be distributed by Distributor or any
       Subdistributor therein shall be by Distributor or any Subdistributor in its sole discretion. Participant shall be
       bound by the terms, provisions and conditions of any agreements heretofore or hereafter made by Distributor
       or any Subdistributor (or its subsidiaries) pursuant to any resolution of the Motion Picture Export Association
       (or similar organization) or made by Distributor or any Subdistributor alone with any government or
       governmental agency relating to any particular country or territory. Nothing contained in this Paragraph 10
       shall be deemed to, nor shall it, limit or restrict Distributor's or any Subdistributor's rights under Paragraph 12
       hereof.

11.    Licenses to Controlled Facilities; No Warranties: If Distributor licenses the exhibition of the Picture to any
      theatre or television station or other facility owned or controlled by Distributor or in which Distributor has an
      interest, directly or indirectly, Distributor shall do so upon market rate terms. Distributor has not made any
      express or implied representation, warranty, guarantee or agreement (i) as to the amount of Gross Receipts
      which will be derived, or proceeds which will be received, from the distribution of the Picture, or (ii) that
      there will be any sums payable to Participant hereunder, or (iii) that the Picture will be favorably received by
      exhibitors or by the public, or will be distributed or that any such distribution will be continuous, or (iv) that it
      now has or will have or control any theatres or other facilities in the United States or elsewhere, or (v) that
      any Subdistributor or licensee or sublicensee will make payment of any sums payable pursuant to any
      agreement between such entity and Distributor, it being expressly understood that Distributor's obligations
      hereunder are limited to accounting only for such sums as may be actually received and earned by
      Distributor. In no event shall Participant have the right to make any claim that Distributor or any
      Subdistributor has failed to realize receipts or revenues which should or could have been realized in
      connection with the Picture or any of Distributor's rights therein,

12.    Sale of Picture: Distributor shall have the right, at any time, to sell, transfer, assign or hypothecate any or all
       of its right, title and interest in and to the Picture and the negative and copyright thereof; provided that any
       such sale, transfer, assignment or hypothecation shall be subject to Participant's rights hereunder. Upon the
      purchaser, transferee or assignee assuming performance of Distributor's obligations hereunder in place and
      stead of Distributor, Distributor shall, provided that such purchaser, transferee or assignee is at the time of its
      assuming performance a financially responsible party, be released and discharged of and from any further
      liability or obligation hereunder and none of the monies or other consideration received by, or paid or payable
      to, Distributor shall constitute Gross Receipts hereunder, and Participant shall have no rights in respect of any
      thereof,

13.   Assignments: Participant shall not have the right, prior to the completion and delivery of the Picture and
      satisfaction of all their obligations pursuant to the Underlying Agreement, to sell, assign, transfer or
      hypothecate (all hereinafter referred to as "assign") all or any part of Participant's right to receive the monies
      payable to Participant hereunder. Thereafter, Participant may assign Participant's said right; provided,
      however, that (i) Distributor shall not be required to accept or honor any assignment or assignments which
      would result in requiring Distributor to make payments to more than one (1) patty; (ii) Distributor shall not be
      required to accept or honor any such assignment(s) requiring Distributor to make payments to any party other
      than Participant unless pursuant to a signed, written irrevocable letter of direction in a form reasonably
      approved by Distributor; (iii) in no event shall any party other than Participant have the right to audit
      Distributor's records by reason of such assignment; and (iv) Distributor shall have the right to exercise any
      and all rights and/or remedies Distributor may have with respect to Participant in connection with the third
      party assignee including, without limitation, the right of set-off. Any such assignment shall at all times be
      subject to all pertinent laws and governmental regulations and to all of the rights of Distributor hereunder.

                                                         - 9 ---
            Case 18-12012-LSS                Doc 289-1          Filed 11/02/18          Page 29 of 29




14.    Taxes on Participant's Share: Should any amounts payable to the Participant hereunder be subject to tax
       withholdings or other government fees or levies in any part of the world, Distributor or any Subdistributor
       shall have the right to make such deductions and withholdings and to pay the same to.the governmental
      agency concerned in accordance with its interpretation in good faith of such laws and regulations arid shall
      not be liable to the Participant therefor, it being agreed that the Participant shall make arid prosecute any and
      all claims which it may have with respect to the same directly with the governmental agency having
      jurisdiction in the premises.
15.   No Agency: Nothing in this Exhibit or in the Underlying Agreement to which it is attached shall be
      construed so as to make any party hereto an agent or partner of any other. None of the parties hereto shall
      hold themselves out contrary to the terms of this paragraph and none of said parties shall become liable by or
      because of any representation, act or omission of any other party contrary to the provisions hereof.

16.   Law Governing Contract: The validity, effect and operation of this Exhibit and the Underlying Agreement
      shall be determined according to the laws of the State of California applicable to agreements made and
      performed in that State. This Exhibit and the Underlying Agreement constitute the entire agreement between
      the parties hereto and may be modified only by written instillment duly executed by each of the parties
      hereto. This Exhibit and the Underlying Agreement have not been executed in reliance upon any
      representation or agreement not specifically set forth or referred to herein.
